NO. 12-10-00283-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER OF THE MARRIAGE                             §     APPEAL FROM THE

OF SYLVIA ANN FREDERICK AND                               §     COUNTY COURT AT LAW OF

JOHN LEE FREDERICK                                        §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Sylvia Ann Frederick appealed a Qualified Domestic Relations Order (QDRO)
signed by the trial court on July 22, 2010. The parties have filed a joint motion informing this
court that they have reached an agreement and ask that the case be remanded to the trial court for
entry of an agreed QDRO.
         Based on the settlement of the parties and not on any assessment of the merits of the
appeal, we grant the motion, reverse the judgment of the trial court, and remand for rendition of
a QDRO pursuant to the parties’ agreement. See TEX. R. APP. P. 42.1(2)(B).
Opinion delivered December 8, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)